Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Menon et al. (US 2019/0394023).

Regarding Claims 1, 8, and 15, Menon discloses a system, comprising: 
a processor (Fig. 8, 820, Menon); 
a memory on which are stored machine readable instructions that when executed by the processor (Fig. 8, 830, Menon), cause the processor to: 

receive a discovery query that contains an endorsement policy from a user node ([0015], “a request for recordation…,” “the request when the first data is …,” and [0016], “endorser selection scheme may include a first set of policies …,” Menon);
generate cryptographic sortition parameters based on the endorsement policy ([0046], Menon); 
send the cryptographic sortition parameters to the plurality of the endorser nodes ([0046], Menon);
collect sortition labels from the plurality of the endorser nodes, the sortition labels generated based on the sortition parameters ([0049], Menon); 
determine, based on the sortition labels, a set of the endorser nodes from the plurality of the endorser nodes that qualify the endorsement policy ([0049], randomly select … one or more of nodes 120 as endorses …,” Menon); and 
provide identifiers of the set of the endorser nodes to the user node for an endorsement of a user transaction proposal ([0054], “validation key,” [0056], “endorsement confirmation,” Menon). 

Regarding Claims 2 and 9, Menon discloses a system of claim 1, wherein the sortition labels reflect the workloads and the stakes of the plurality of the endorser nodes ([0040] and [0043], Menon). 



Regarding Claims 5,12, and 18, Menon discloses a system of claim 1, wherein the instructions further cause the processor to pre-select a subset of the endorser nodes from the plurality of the endorser nodes based on a stake threshold and on a workload threshold ([0041], [0050], [0051], and [0052], Menon). 

Regarding Claims 6, 13, and 19, Menon discloses a system of claim 5, wherein the instructions further cause the processor to pre-select the subset of the endorser nodes that have the stakes that exceed or equal to the stake threshold ([0041], [0050], [0051], and [0052], Menon). 

Regarding Claims 7, 14, and 20, Menon discloses system of claim 5, wherein the instructions further cause the processor to pre-select the subset of the endorser nodes that have the workloads that are below or equal to the workload threshold ([0041], [0050], [0051], and [0052], Menon).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. (US 2019/0394023) in view of Gilad et al. (Non-Patent Literature: “Algorand: Scaling Byzantine Agreements for Cryptocurrencies;” Yossi Gilad, Rotem Hemo, Silvio Micali, Georgio Vlachos, Nickolai Zeldovich; MIT CSAIL; May 23, 2017). 

Regarding Claims 4, 11, and 17, Menon discloses all the limitations as discussed above including: wherein the instructions further cause the processor to determine a set of the endorser nodes from the plurality of the endorser nodes based on sortition ([0010], “use a multi-scheme random selection of blockchain endorsers to preserve endorsing node anonymity,” Menon), hash st and 2nd paragraph under “5 Cryptographic Sortition”, Gilad).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Menon by incorporating sortition tuples and a proof π, as disclosed by Gilad, in order to provide a verifiable function and to allow users to prove that they were chosen (Page 5, 1st paragraph under “5 Cryptographic Sortition”, Gilad). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
March 2, 2021